Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, 13, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman’050 (US 9745050 B2).
Regarding Claims 1 and 11 Beckman discloses an aircraft (110) comprising:
a rotor system (120E), the rotor system comprising:
a first pair of rotor blades (two aligned blades that are balanced) comprising a first pitch and a first diameter; and
a second pair of rotor blades (two aligned blades that make the system unbalanced) comprising a second pitch and a second diameter, wherein the first pitch of the first pair of rotor blades and the second pitch of the second pair of rotor blades are different (“different pitch angles”; Column 11 Line 8) and the first diameter of the first pair of rotor blades and the second diameter of the second pair of rotor blades are different (“different radii”; Column 2 Line 64 among other citations);
a motor (“one or more motors”; Column 9 Line 60) for providing rotational energy to the first pair of rotor blades and the second pair of rotor blades simultaneously;
wherein an angle between each blade of the first pair of rotor blades and each blade of the second pair of rotor blades is fixed at ninety degrees (See 120E in Fig. 1A).
(Also note “two or more of the blades” in Column 12 Line 43)

Regarding Claims 3 and 13 Beckman discloses The aircraft of Claim 11, wherein the first diameter of the first pair of rotor blades and the second diameter of the second pair of rotor blades are different (“different radii or diameters”; Column 2 Line 64; Also see discussion of different blade lengths in Column 9 Line 6).

Regarding Claims 21 and 16 Beckman discloses The aircraft of Claim 11, wherein the first pair of rotor blades and the second pair of rotor blades are configured in the same horizontal plane (probably best shown in Fig 1B; blades of 120E are all in same plane).

Regarding Claim 20 Beckman discloses The aircraft of Claim 11, wherein the aircraft is configured as a vertical takeoff and landing aircraft (“VTOL”; Column 1 Line 25).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman’050 as applied to claim 11 above, and further in view of Beckman’070 (US 10526070 B2).
Beckman’050 discloses the aircraft and rotor system as described above and many different propeller blades and sort of shows different heights in Fig. 2H but ultimately is silent on different horizontal planes. Beckman’070 teaches a propeller with different pairs of blades (1602-3 and 1602-2; Fig. 16)  wherein first pair rotor blades and the second pair of rotor blades are configured in different horizontal planes (as required by distances d1 and d2). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the aircraft and rotor system of Beckman’050 with the height offset of Beckman’070. The motivation for doing so would interfere with sounds (See Column 23 Line 1-10 Beckman’070).

Response to Arguments
Applicant's arguments filed 06/23/2022 have been considered but are not persuasive.
In the last paragraph of Page 7 applicant points to figures 1A-1C of Beckman ‘050 as describing multiple motors instead of the claimed single motor. However Beckman anticipates this limitation by also saying that there could be only one, i.e. a single motor, in Column 9 Line 60.  Thus Beckman anticipates the new limitations drawn to the motors and the diameters as described above in the rejection.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642